ORDER

PER CURIAM.
Douglas W. Tayloe, personal representative of the estate of Sybil June Hoffmann *362(herein referred to as “creditor”), appeals the judgment of the probate court awarding attorney’s fees to Richard Shinners in the amount of $17,213.35. Creditor argues that the award of attorney’s fees was not supported by the evidence, was against the weight of the evidence, and erroneously applied and declared the law. Additionally, creditor argues that the court erred in failing to direct payment of a previous judgment allowed by the probate court.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).